Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT

                                     No. 04-15-00368-CV

                           IN THE INTEREST OF M.N., a Child

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-02675
                        Honorable Martha B. Tanner, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is REVERSED
as to the termination of M.M.P.N.’s and B.W.N.’s parental rights. The trial court’s order
appointing the Texas Department of Family and Protective Services’ appointment as managing
conservator of M.N. is AFFIRMED.

       No costs of court are taxed against either M.M.P.N. or B.W.M.

       SIGNED October 14, 2015.


                                               _____________________________
                                               Patricia O. Alvarez, Justice